       Case 1:20-cv-06882-VEC Document 18 Filed 01/07/21 Page
                                                      USDC    1 of 2
                                                           SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 1/7/2021
 ------------------------------------------------------------------- X
                                                                     :
 EVELYNN LOOMIS,                                                     :
                                              Plaintiff,             :
                                                                     :   20-CV-6882 (VEC)
                            -against-                                :
                                                                     :       ORDER
                                                                     :
 OSM AVIATION SH US INCORPORATED,                                    :
 individually doing business as OSM Aviation, Inc.,                  :
 NORWEGIAN AIR RESOURCES SHARED                                      :
 SERVICE CENTER US CORP., PHILLIP VILLANI, :
 VANESSA COLLADO,                                                    :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 23, 2020, Plaintiff filed an affidavit of service with respect to

Defendant OSM Aviation SHU US Incorporated (“OSM Aviation”), which showed service was

effectuated on November 23, 2020, making Defendant’s answer due by December 14, 2020, Dkt.

13;

        WHEREAS Defendant OSM Aviation’s deadline to answer or otherwise respond to the

Complaint has elapsed, Dkt. 13;

        WHEREAS on December 23, 2020, the Court ordered Plaintiff to move for an order to

show cause why default judgment should not be entered against Defendant OSM Aviation, by no

later than January 15, 2021, Dkt. 15; and

        WHEREAS on January 5, 2021, counsel for OSM Aviation filed notices of appearance,

Dkts. 16, 17;

        IT IS HEREBY ORDERED that the Court’s Order requiring Plaintiffs to move for an

order to show cause why default judgment should not be entered against Defendant OSM

Aviation is VACATED.
         Case 1:20-cv-06882-VEC Document 18 Filed 01/07/21 Page 2 of 2


       IT IS FURTHER ORDERED that Defendant OSM Aviation must answer, move, or

otherwise respond to the Complaint by no later than Friday, January 22, 2021.

       The Clerk of Court is respectfully directed to vacate the Court’s Order at docket entry 15.



SO ORDERED.
                                                    _________________________________
Date: January 7, 2021                                     VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                2
